RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, and remarks filed on 9/12/2022 have been received. In the response filed on 9/12/2022, claims 1, 11, 17, 18, and 23 were amended; and claim 24 was added. 
Claims 1-11, 15, and 17-24 are pending.
Claim 4 is withdrawn from consideration.  
Claims 12-14 and 16 are canceled. 
Claims 1-3, 5-11, 15, and 17-24 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.

Withdrawn Rejections
The rejections not repeated have been withdrawn due to applicant’s amendment and arguments filed on 9/12/2022.

Specification
The disclosure is objected to because it includes a graph (p. 6). MPEP 608.01 VI. Appropriate correction is required.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The objection to the drawings will not be held in abeyance.
The graph presented on page 6 of the specification must be deleted from the specification and provided as a “New Sheet”. 
Note: The Brief Description of Drawings section must be amended to reference to the new figure (i.e., the graph presented as a figure). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-11, 15, and 17-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 11
Claims 1 and 11 are rejected because they add new matter to the claims.  
Amended claims 1 and 11 recite, “wherein the peanut hulls comprise between 81.7% and 88% by weight of the pellets”. 
Disclosure
The specification discloses the solid peanut ingredient may be peanut meal, peanut hulls, and a combination thereof (p. 3, ln. 15-16). 
The specification discloses exemplary embodiments of pellets (specification, p. 8, Table 1):

    PNG
    media_image1.png
    1380
    1026
    media_image1.png
    Greyscale


The specification discloses composition of a conventional feed pellet and the composition of a peanut pellet in Table 4 (specification , p. 11): 

    PNG
    media_image2.png
    435
    684
    media_image2.png
    Greyscale


Written description discussion
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." MPEP 2163. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. MPEP 2163.
Express disclosure
The specification does not expressly disclose a range of the solid peanut ingredient in the pellet.
The specification does not expressly disclose a range of peanut hull in the pellet. 
Inherent disclosure
The specification does not inherently disclose the claimed range of solid peanut ingredient or peanut hull in the pellet. As shown in Tables 1 and 4, the specification discloses peanut fiber in amounts of 81.7%, 82.95%, 83%, 84%, 85%, and 88%. Table 1 also demonstrates that ground peanut hulls do not consist of peanut fiber. Instead, peanut fiber is part of the composition of peanut hulls (see p. 8, Table 1, col. 1, listing the nutrients in Peanut Hulls). Since ground peanut hulls do not consist of peanut fiber, the ranges of peanut fiber and ranged of peanut hull are not equal. As such, the disclosed peanut fiber in amounts of 81.7%, 82.95%, 83%, 84%, 85%, and 88% does not inherently support the newly presented range of the peanut hulls in an amount of at least 83% by weight of the pellets. 
Implicit disclosure
Since the specification neither expressly, nor inherently discloses the newly presented limitation, the disclosure must provide implicit support for the newly added limitation.  
The specification fails to provide implicit support for the newly added limitation. The exemplary embodiments do not disclose a pellet comprising peanut hulls. As shown in Tables 1 and 4, the specification discloses peanut fiber in amounts of 81.7%, 82.95%, 83%, 84%, 85%, and 88%. Table 1 also demonstrates that ground peanut hulls do not consist of peanut fiber. Instead, peanut fiber is part of the composition of peanut hulls (see p. 8, Table 1, col. 1, listing the nutrients in Peanut Hulls). Therefore, the specification fails to provide support for the newly added limitation.
Summary
For the reasons provided above, the specification does not convey with reasonable clarity to those skilled in the art that the inventor had possession of the presently claimed subject matter at the time of filing. Therefore, the newly added limitation, “wherein the peanut hulls comprise between 81.7% and 88% by weight of the pellets” adds new matter to the claims. 
The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claims 11 and 23
Claim 11 is rejected because it adds new mater to the claims. Claim 11 recites “wherein after storing the pellet for two weeks after the pellet was produced, the pellet is stable and not moldy”. 
Claim 23 is rejected because it adds new mater to the claims. Claim 23 depends from claim 11. The combination of claim 11 and new claim 23 recites: 
A method of producing a pellet, the method comprising: 
mixing peanut soapstock and peanut hulls with an acidifier, thus producing a mixture; 
compressing the mixture, thus producing a pellet; 
wherein the peanut soapstock is present in the pellet at an amount of 5-7% by weight of the pellet;
wherein the peanut hulls comprise between 81.7% and 88% by weight of the pellets;
wherein a temperature of the pellet during the compressing does 
not exceed 150 degrees F; 
wherein after storing the pellet for two weeks after the pellet was produced, the pellet is stable and not moldy; 
wherein the pellet consists of the peanut soapstock, the peanut meal, the peanut hulls, and the acidifier.
Disclosure
The specification does not provide a general statement of time periods for stability and lack of mold. 
The specification discloses acid treatment of pellets resulted in better stability, with no evidence of molding after 8 weeks of storage (p. 7, ln. 22-23). The specification does not disclose any details of acid treatment. However, Experiment BDB 1985, Table 1, discloses “Sulfuric acid (cone.)” that was stable for 8 weeks. 
The specification discloses exemplary embodiments of pellet conditions after storage for 2 weeks, 4, weeks, and 8 weeks (specification, p. 8, Table 1, copied above). 
See below for comparison of specification and claims. 
Table 1
Claims 
The examples contain 5, 7, or 10% peanut soapstock. 
Claim 11 recites 5-7% soapstock. 

The examples do not disclose any amount of peanut hulls.
Claim 11 recites the peanut hulls comprise between 81.7% and 88% by weight of the pellets.
Each exemplary embodiment contained 5% peanut meal. 

Claim 11 does not recite peanut meal. Claim 23 does not recite an amount of peanut meal. 

Examples 1973, 1974, and 1985 contain acidifier (sodium propionate) in amounts of 1.0%, 1.0%, and 1.08%. 

Neither claim 11, nor claim 23 recite an amount of acidifier (sodium propionate). Neither claim 11, nor claim 23 recite the acidifier is sodium propionate. 


Outside of the specific examples the specification fails to support the presently claimed combination of limitations that “after storing the pellet for two weeks after the pellet was produced, the pellet is stable and not moldy”.  
Summary
For the reasons provided above, the specification does not convey with reasonable clarity to those skilled in the art that the inventor had possession of the presently claimed subject matter at the time of filing. Therefore, the claimed combination of limitations having the effect of “after storing the pellet for two weeks after the pellet was produced, the pellet is stable and not moldy”.  Therefore, claims 11 and 23 add new matter. 
The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 



The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 15, 18-20, 23, and 24 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite because the meaning of the phrase, “wherein after storing the pellet for two weeks after the pellet was produced, the pellet is stable and not moldy" is not clear. It is not clear whether the claim requires keeping the pellet for two weeks or whether the phrase is a property of the pellet.
Claim 23 recites the limitation “the peanut meal”  in line 2. Claim 23 depends form claim 11. Neither claim establishes the presence of peanut meal. There is insufficient antecedent basis for the limitation. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. 
Applicant alleges Table 1 provides support for the range of peanut hulls (remarks, p. 5). Examiner is not persuaded by this argument. Table 1 discloses amounts of peanut fiber. Table 1 does not disclose an amount of peanut hulls. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619